674 S.E.2d 677 (2009)
Arthur O. ARMSTRONG
v.
CITY OF WILSON, et al.
No. 490P06-4.
Supreme Court of North Carolina.
February 6, 2009.
Arthur O. Armstrong, Pro Se.
Mayor of the City of Wilson, for D.C. Automotive.

ORDER
Upon consideration of the petition filed by Plaintiff on the 5th day of February 2009 in this matter for a writ of mandamus, the following order was entered and is hereby certified to the Superior Court, Wilson County:
"Dismissed by order of the Court in Conference this the 6th day of February 2009."